TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 27, 2013



                                      NO. 03-12-00517-CR


                                  The State of Texas, Appellant

                                                  v.

                                 Marli Shealyn Elrod, Appellee




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s order

of suppression: IT IS ORDERED, ADJUDGED AND DECREED by the Court that the trial

court’s order of suppression is in all things affirmed; that the appellant pay all costs relating to

this appeal; and that this decision be certified below for observance.